 

Exhibit 10.2

OPTION AGREEMENT

SCHLUMBERGER 2013 OMNIBUS STOCK INCENTIVE PLAN

NON‑QUALIFIED STOCK OPTION

SCHLUMBERGER LIMITED, a Curacao corporation (the “Company”), hereby grants to
you a non‑qualified stock option (the “Non-Qualified Option”) to purchase common
stock of the Company, par value $0.01 per share (“Common Stock”), as more fully
described below.  The date of grant of this Non-Qualified Option (the “Grant
Date”), the Non-Qualified Option exercise price and the number of shares of
Common Stock subject to this Non-Qualified Option (collectively, the “Option
Shares”) are set forth in an award notice that has been previously delivered to
you.  Your Non-Qualified Option is subject to all the terms and conditions of
the Schlumberger 2013 Omnibus Stock Incentive Plan as in effect on the date
hereof (the “Plan”) and this Agreement.  Your Non-Qualified Option is not
intended to constitute an “incentive stock option” under Section 422 of the U.S.
Internal Revenue Code of 1986 and the Treasury Regulations promulgated
thereunder.

Except as set forth below, this Non-Qualified Option expires on the tenth
anniversary of the Grant Date.

The Option Shares will become purchasable in installments, which are
cumulative.  The date on which each installment will become exercisable and the
number of shares of Common Stock comprising each installment are as follows:

 

DATE

OPTION SHARES PURCHASABLE

 

 

1st Anniversary of the Grant Date

20%

 

 

2nd Anniversary of the Grant Date

20%

 

 

3rd Anniversary of the Grant Date

20%

 

 

4th Anniversary of the Grant Date

20%

 

 

5th Anniversary of the Grant Date

20%

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to
accommodate local regulations.  The vesting schedule above, and therefore your
ability to exercise your Non-Qualified Option at certain times and certain other
terms of the Non-Qualified Option may change if you move from one country to
another.  Currently, the Company has in place a sub-plan for France which
governs stock options issued to grantees residing in France or who are on a
French payroll.

This Non-Qualified Option may be exercised only by delivering to the Company a
written notice (or an electronic notice in the manner specified by the
Compensation Committee of the Board of Directors (the “Board”) of the Company
(the “Committee”)) specifying the number of shares of Common Stock you wish to
purchase.  The Committee, which is authorized by the Board to administer the
Plan, hereby notifies you that the Non-Qualified Option price may be paid,
subject to such rules and procedures in effect at such time and as the Committee
may prescribe from time to time, (1) in cash or certified check, (2) by the
delivery of shares of Common Stock with a fair market value at the time of
exercise equal to the total Non-Qualified Option price, (3) by a combination of
the methods described in (1) and (2), and (4) subject to applicable law, through
a broker-assisted cashless exercise, or “sell-to-cover” arrangement in
accordance with the procedures approved by the Committee.  Please see the
Company’s stock options department website, which is set forth in the last
paragraph of this Agreement for further information.  Any changes in the terms
and procedures of this program, and any additional program that the Committee
may authorize in the future, will be communicated to you on the Company’s stock
options department website.

This Non-Qualified Option will expire earlier than the date set forth above if
you terminate employment with the Company and its Subsidiaries (as defined in
the Plan).  If you terminate employment with consent of the Company or a
Subsidiary, as applicable, any exercise of this Non-Qualified Option must be
made within three (3) months of termination of employment (or expiration date,
if earlier) and then only to the extent the Non-Qualified Option was exercisable
upon termination, unless you “retire” or become “disabled” (as defined below),
or terminate employment due to death.  

 

 

 

 

--------------------------------------------------------------------------------

 

If your employment with the Company and its Subsidiaries is terminated due to
retirement, your Non-Qualified Option shall be exercisable at any time during
the period of sixty (60) months after such termination or the remainder of the
term of the Non-Qualified Option, whichever is less (the “Retirement Exercise
Period”), provided that such option may be exercised after such termination and
before expiration only to the extent that it is exercisable on the date of such
termination.  For purposes of this Agreement, “retirement” means termination of
your employment with the Company and all Subsidiaries at or after (i) age 55 or
(ii) age 50 and completion of at least 10 years of service with the Company and
all Subsidiaries.

If your employment with the Company and its Subsidiaries is terminated due to
disability or death, your Non-Qualified Option shall automatically become fully
vested and exercisable. You may exercise the outstanding Non-Qualified Option at
any time during the period of sixty (60) months after such termination or the
remainder of the term of the Non-Qualified Option, whichever is less (the
“Disability Exercise Period” or “Death Exercise Period”, as applicable).  For
purposes of this Agreement, “disability” means such disability (whether through
physical or mental impairment) which totally and permanently incapacitates you
from any gainful employment in any field which you are suited by education,
training, or experience, as determined by the Committee in its sole and absolute
discretion.

In the event that you die while employed with the Company or any Subsidiary or
during the Retirement Exercise Period or the Disability Exercise Period, your
Non-Qualified Option may be exercised only by the person or persons entitled
thereto under your will or under the laws of descent and distribution to the
extent exercisable by you on the date of your death and to the extent the term
of the Non-Qualified Option has not expired within such Retirement Exercise
Period or Disability Exercise Period.

If termination of your employment with the Company and its Subsidiaries is
because of breach of your employment contract, if any, or your misconduct, this
Non-Qualified Option will immediately expire and terminate. Termination of your
employment without consent of the Company or a Subsidiary, as applicable, will
cause your Non-Qualified Option to expire immediately.

This Non-Qualified Option may be forfeited, and any exercise you have made of
this Non-Qualified Option may be rescinded, as further described below, if you
engage in certain “detrimental activity” as defined below.  Specifically, if you
engage in detrimental activity while employed with the Company or its
Subsidiaries or within one year following termination of employment for any
reason other than retirement or disability, this Non-Qualified Option will
immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within six months preceding or three months following
your termination.  If you engage in detrimental activity while employed with the
Company or its Subsidiaries or within five years following termination of
employment by reason of retirement or disability, this Non-Qualified Option will
immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within the period beginning six months prior to your
termination by retirement or disability and ending on the expiration of your
Retirement Exercise Period or Disability Exercise Period.  In the event that any
option exercise is rescinded by the Committee as described above, you will be
obligated to pay the Company within 10 days following written demand an amount
equal to the spread on the shares of Common Stock with respect to which the
rescinded exercise applied.  (The “spread” for this purpose is the difference
between the aggregate exercise price and aggregate fair market value of the
shares as to which you exercised your option, with fair market value determined
as of the exercise date.)

For purposes of this Agreement, “detrimental activity” means activity that is
determined by the Committee in its sole and absolute discretion to be
detrimental to the interests of the Company or any of its Subsidiaries,
including but not limited to situations where a grantee: (1) divulges trade
secrets, proprietary data or other confidential information relating to the
Company or to the business of the Company and any Subsidiaries, (2) enters into
employment with a competitor under circumstances suggesting that such grantee
will be using unique or special knowledge gained as a Company employee or
Subsidiary employee to compete with the Company or its Subsidiaries, (3) uses
information obtained during the course of his or her employment or prior
employment for his or her own purposes, such as for the solicitation of
business, (4) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary, or (5) takes any action that harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries.  The
Committee may delegate its authority to determine whether a holder has engaged
in “detrimental activity” to an officer of the Company or to a subcommittee of
the Committee.

As contemplated by the Plan, you may not exercise your Non-Qualified Option or
any portion thereof, and no obligation exists to issue or release shares of
Common Stock or accept an exercise of this Non-Qualified Option, if the issuance
or release of shares or the acceptance of the Non-Qualified Option exercise by
the Company or a Subsidiary constitutes a violation of any governmental law or
regulation.

This Non-Qualified Option is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death.

-2-

--------------------------------------------------------------------------------

 

The grant of this Non-Qualified Option is subject to the terms of the Plan,
which is discretionary in nature, and the terms of this Agreement. The grant of
this Non-Qualified Option is a one‑time benefit, and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options. All determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares of Common Stock subject to each option, the option price, and
the time or times when each option shall be exercisable, will be at the sole
discretion of the Committee.  Your participation in the Plan is voluntary.  The
grant of this Non-Qualified Option is an extraordinary item of compensation
which is outside the scope of your oral, written or implied employment contract,
if any. This Non-Qualified Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long‑service awards, pension or retirement benefits
or similar payments. The vesting of this Non-Qualified Option ceases upon
termination of employment for any reason except as otherwise explicitly provided
in this Agreement.

You (i) authorize the Committee, the Company and any affiliated employer entity,
and any agent of the Committee administering the Plan or providing Plan
recordkeeping services, to disclose to the Committee, the Company or any of its
affiliates such information and data as the Committee or the Company shall
request in order to facilitate the grant of options and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information, to the extent permitted under applicable law; and (iii) authorize
the Company and any such agent to store and transmit such information in
electronic form.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas (except that no effect shall be given to any conflicts of law
principles thereof that would require the application of the laws of another
jurisdiction).  Venue for any dispute arising under this Agreement shall lie
exclusively in the state and federal courts, as applicable, of Harris County,
Texas and the Southern District of Texas, Houston Division, respectively.

If you do not wish to accept this Option Agreement, please return this Option
Agreement to the Stock Option Department or notify the Stock Option Department.

The Plan and prospectus are both available on-line at www.myshares.slb.com.  A
paper copy of the Plan and/or prospectus may be obtained by contacting the Stock
Option Department, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston,
Texas 77056.

 

SCHLUMBERGER LIMITED

 

By

 

 

 

 

Paal Kibsgaard

 

-3-